Exhibit 10.9

 

AIRCRAFT TIME SHARING AGREEMENT

 

This AIRCRAFT TIME SHARING AGREEMENT (the “Agreement”) is made and entered into
as of this 16th day of April, 2014, between Moelis & Company Group LP, a
Delaware limited partnership (“Provider”), and Kenneth D. Moelis (“Recipient”).

 

In consideration of the mutual promises, agreements, covenants, warranties,
representations and provisions contained herein, the parties agree as follows:

 

1.                                           Time Sharing of the Aircraft.
Subject to the terms and conditions of this Agreement, Provider may from time to
time provide Recipient with transportation services on a non-exclusive basis
using Provider’s aircraft identified as a Dassault Aviation model Falcon 2000
aircraft, Registration Number N711PE, Serial Number 105 (the “Aircraft”). This
Agreement is intended to be a time sharing agreement within the meaning of 14
C.F.R. Section 91.501(c)(1).

 

2.                                           Term. The term of this Agreement
(the “Term”) will commence on the date of this Agreement and end on December 31,
2015 (the “Expiration Date”). The Expiration Date (as it may be extended) will
be automatically extended by succeeding one year periods if neither party has
given notice of non-renewal to the other at least 30 days before the then
Expiration Date. Notwithstanding anything to the contrary in this section 2,
either party may terminate this Agreement on 30 days’ notice, provided that such
party is not then in default.

 

3.                                           Delivery to Recipient. Upon the
request of Recipient, subject to the availability of the Aircraft as determined
by Provider, Provider will make the Aircraft available to Recipient at such
location as Recipient may reasonably request. Recipient acknowledges that
Provider currently bases the Aircraft at Van Nuys Airport, Van Nuys, California
(the “Base”).

 

4.                                           Reimbursement.

 

(a)                            Recipient will pay to Provider, for Recipient’s
flights of the Aircraft during the Term, the following amounts (referred to
collectively as “Reimbursement”) within 30 days of receipt of an invoice from
Provider or its representative with respect to such flights:

 

(i)                                     twice the cost of the fuel, oil and
other additives consumed;

 

(ii)                                  all fees, including fees for landing,
parking, hangar, tie-down, handling, customs, use of airways and permission for
overflight;

 

(iii)                               all expenses for in-flight food and
beverages;

 

(iv)                              all expenses for flight planning and weather
contract services; and

 

--------------------------------------------------------------------------------


 

(v)                                 all travel expenses for pilots, including
food, lodging and ground transportation.

 

(b)                            Recipient will be responsible for arranging and
paying for all passenger ground transportation and accommodation in connection
with Recipient’s flights of the Aircraft.

 

(c)                             For the sake of clarification, flights to ferry
the Aircraft to the delivery location specified by Recipient pursuant to section
3, and flights to return the Aircraft to the Base or such other location as the
parties agree pursuant to section 5, will be deemed to be flights of the
Aircraft by Recipient.

 

5.                                           Return to Base. On the Expiration
Date and, unless Provider agrees to the contrary, upon the conclusion of each
flight of the Aircraft by Recipient under this Agreement, the Aircraft will be
returned to the Base or such other location as Provider and Recipient may agree.

 

6.                                           Flights of the Aircraft.

 

(a)                            Recipient acknowledges that its discretion in
determining the origin and destination of flights under this Agreement will be
subject to the following limitations: (i) such origin and destination, and the
routes to reach such origin and destination, are not within or over (A) an area
of hostilities, (B) an area excluded from coverage under the insurance policies
maintained by Provider with respect to the Aircraft or (C) a country or
jurisdiction for which exports or transactions are subject to specific
restrictions under any United States export or other law or United Nations
Security Council Directive, including without limitation, the Trading With the
Enemy Act, 50 U.S.C. App. Section 1 et seq., the International Emergency
Economic Powers Act, 50 U.S.C. Section 1701 et seq. and the Export
Administration Act, 50 U.S.C. App. Sections 2401 et seq.; and (ii) in the
judgment of Provider, the safety of flight is not jeopardized.

 

(b)                            Recipient acknowledges that, if, in the opinion
of Provider (including its pilot-in-command), flight safety may be jeopardized,
Provider may terminate a flight or refuse to commence it without liability for
loss, injury or damage occasioned by such termination or refusal. Recipient
acknowledges that Provider will not be liable for any loss, damage, cost or
expense arising from or related to, directly or indirectly, any delay,
cancellation or failure to furnish any transportation pursuant to this
Agreement, including, without limitation, when caused by government regulation,
law or authority, mechanical difficulty or breakdown, war, civil commotion,
strikes or other labor disputes, weather conditions, acts of God, public enemies
or any other cause beyond Provider’s control.

 

(c)                             Recipient will not obtain compensation from any
person for transportation on the Aircraft.

 

(d)                            Recipient acknowledges that (i) the Aircraft is
owned by Moelis & Company Manager LLC (“Owner”) and is leased to Provider
pursuant to a Lease dated as of March    , 2014 (the “Lease”) and (ii) the
rights of Recipient in and to the Aircraft are subject and subordinate to all
terms of the Lease, including the rights of Owner to inspect

 

2

--------------------------------------------------------------------------------


 

and take possession of the Aircraft from time to time in accordance with the
Lease and applicable law. Accordingly, Recipient (i) waives any right that it
might have to any notice of the intention of Owner to inspect, take possession
of or exercise any other right or remedy in respect of the Aircraft under the
Lease, (ii) waives, as against Owner all rights to any set-off, defense,
counterclaim or cross-claim that it may hold against Provider and
(iii) acknowledges that, this Agreement will terminate upon the termination or
expiration of the Lease.

 

Recipient acknowledges that Owner has not made any warranty or representation.
either express or implied, as to the design, compliance with specifications,
operation or condition of, or as to the quality of the material, aircraft or
workmanship in, the Aircraft or any component thereof delivered to Provider, and
Owner does not make any warranty of merchantability or fitness of the Aircraft
or any component thereof for any particular purpose or as to title to the
Aircraft or components thereof, or any other representation or warranty, express
or implied, with respect to the Aircraft or components thereof.

 

7.                                           Operation and Maintenance
Responsibilities of Provider. As between Provider and Recipient, Provider will
be in operational control of the Aircraft and will be solely responsible for the
operation and maintenance of the Aircraft.

 

8.                                           Taxes. Recipient will pay to
Provider any federal excise taxes applicable to Recipient’s flights, or
Recipient’s payment for Recipient’s flights, of the Aircraft.

 

9.                                           Insurance. Provider will maintain
in effect at its own expense throughout the Term, insurance policies containing
such provisions and providing such coverages as Provider deems appropriate. All
insurance policies will (a) name Recipient as an additional insured, (b) not be
subject to any offset by any other insurance carried by Provider or Recipient,
(c) contain a waiver by the insurer of any subrogation rights against Recipient,
(d) insure the interest of Recipient, regardless of any breach or violation by
Provider or of any other person (other than is solely attributable to the gross
negligence or willful misconduct of Recipient) of any warranty, declaration or
condition contained in such policies, and (e) include a severability of
interests endorsement providing that such policy will operate in the same manner
(except for the limits of coverage) as if there were a separate policy covering
each insured.

 

10.                                    Damage. Recipient will pay, or at
Provider’s election, will reimburse Provider for, the repair, replacement or
cleaning of any part or equipment of the Aircraft damaged by Recipient or
Recipient’s guests. For the sake of clarification, damage includes stained or
torn upholstery or interior finishings, broken furniture or equipment or broken
tableware.

 

11.                                    General Provisions

 

(a)                            Headings. The headings contained in this
Agreement are for reference purposes only and will not affect in any way the
construction or interpretation of this Agreement.

 

3

--------------------------------------------------------------------------------


 

(b)                            Tense and Case. Throughout this Agreement, as the
context may require, references to any word used in one tense or case will
include all other appropriate tenses or cases.

 

(c)                             Including. The words “include”, “including” and
variations thereof are not terms of limitation and will be deemed in each case
to be followed by the phrase “without limitation.”

 

(d)                            Partial Invalidity. If any provision of this
Agreement, or the application thereof to any person, place or circumstance, is
held by a court of competent jurisdiction to be illegal, invalid, unenforceable
or void, then such provision will be enforced to the extent that it is not
illegal, invalid, unenforceable or void, and the remainder of this Agreement, as
well as such provision as applied to other persons, will remain in full force
and effect.

 

(e)                             Waiver. With regard to any power, remedy or
right provided in this Agreement or otherwise available to either party, (i) no
waiver or extension of time will be effective unless expressly contained in a
writing signed by the waiving party, (ii) no alteration, modification or
impairment will be implied by reason of any previous waiver, extension of time,
delay or omission in exercise or other indulgence, and (iii) waiver by either
party of the time for performance of any act or condition hereunder does not
constitute waiver of the act or condition itself.

 

(f)                              Notices. Any notice or other communication
required or permitted under this Agreement will be in writing and be deemed duly
given upon actual receipt when delivered personally, by mail, by a courier
service that provides delivery receipts, or by facsimile (provided notices
received on a non-business day, or after 5 p.m. on a business day, each as
determined in the location of the recipient, will be deemed received on the next
business day). Notices will be addressed as specified in writing by the relevant
party from time to time, which initially is as follows:

 

To Recipient at:

 

Kenneth D. Moelis

 

 

c/o Moelis & Company

 

 

1999 Avenue of the Stars, Suite 1900

 

 

Los Angeles, CA 90067

 

 

Fax: +1-310-443-8700

 

 

Tel.: +1-310-443-2300

 

 

 

To Provider at:

 

Moelis & Company Group LP

 

 

1999 Avenue of the Stars, Suite 1900

 

 

Los Angeles, CA 90067

 

 

Fax: +1-310-443-8700

 

 

Tel.: +1-310-443-2300

 

No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a party.

 

4

--------------------------------------------------------------------------------


 

(g)                             California Law. This Agreement will be governed
by and construed in accordance with the laws of the State of California,
regardless of the choice of law provisions of California or any other
jurisdiction.

 

(h)                            Entire Agreement. This Agreement constitutes the
entire agreement between the parties pertaining to the subject matter contained
in this Agreement and supersedes any prior or contemporaneous agreements,
representations and understandings, whether written or oral, of or between the
parties with respect to the subject matter of this Agreement. There are no
representations, warranties, covenants, promises or undertakings, other than
those expressly set forth or referred to herein.

 

(i)                                Amendment. This Agreement may be amended only
by a written agreement signed by both parties.

 

(j)                               Binding Effect; Assignment. This Agreement
will be binding on, and will inure to the benefit of, the parties and their
respective successors and assigns; provided, however, that Recipient may not
assign any of its rights under this Agreement, and any such purported assignment
will be null, void and of no effect.

 

(k)                            Attorneys’ Fees. Should any action (including any
proceedings in a bankruptcy court) be commenced between the parties or their
representatives concerning any provision of this Agreement or the rights of any
person or entity under this Agreement, solely as between the parties or their
successors, the party or parties prevailing in such action as determined by the
court will be entitled to recover from the other party all of its costs and
expenses incurred in connection with such action (including, without limitation,
fees, disbursements and expenses of attorneys and costs of investigation).

 

(l)                                Remedies Not Exclusive. No remedy conferred
by any of the specific provisions of this Agreement is intended to be exclusive
of any other remedy, and each and every remedy will be cumulative and in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity by statute or otherwise. The election of any one or more
remedies will not constitute a waiver of the right to pursue other remedies.

 

(m)                        No Third Party Rights. Nothing in this Agreement,
whether express or implied, is intended to confer any rights or remedies under
or by reason of this Agreement on any person other than the parties to this
Agreement and their respective successors and assigns, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third persons to any party to this Agreement, nor will any provision give any
third person any right of subrogation or action over or against any party to
this Agreement.

 

(n)                            Counterparts. This Agreement may be executed in
one or more counterparts, each of which independently will be deemed to be an
original, and all of which together will constitute one instrument.

 

(o)                            Limitation of Liability. Recipient will rely
solely on the insurance maintained by Provider described in section 9 for
coverage of any liability for claims by him, his guests or third parties for any
liability for property damage or bodily or personal injury arising from
Recipient’s flights of the Aircraft. Further, Recipient will not enforce

 

5

--------------------------------------------------------------------------------


 

any judgment against Provider for property damage or bodily or personal injury
arising in connection with Provider’s performance of this Agreement in excess of
the coverage of Provider’s insurance policies described in section 9. Each party
waives any and all claims, rights and remedies against the other party, whether
express or implied, or arising by operation of law or in equity, for any
punitive, exemplary, indirect, incidental or consequential damages whatsoever
that may arise out of this Agreement, whether or not such party was or should
have been aware of the possibility of such damage.

 

(p)                            Expenses. Each party will bear all of its own
expenses in connection with the negotiation, execution and delivery of this
Agreement.

 

(q)                            Relationship of the Parties. Nothing contained in
this Agreement will in any way create any association, partnership, joint
venture, or principal-and-agent relationship between the parties hereto or be
construed to evidence the intention of the parties to constitute such.

 

(r)                               Survival. All representations, warranties,
covenants and agreements, set forth in sections 4, 5, 6, 8, 10 and 11 will
survive the expiration or termination of this Agreement. The termination of this
Agreement will not affect the obligation of Recipient to pay Provider all
accrued and unpaid Reimbursement and all other accrued and unpaid amounts due
hereunder.

 

12.                               Truth-In-Leasing

 

(a)                                 THE PARTIES HAVE REVIEWED THE AIRCRAFT’S
MAINTENANCE RECORDS AND OPERATING LOGS AND HAVE FOUND THAT, DURING THE PRECEDING
TWELVE MONTHS, OR, IF SHORTER, THE PERIOD FROM THE DATE OF DELIVERY OF THE
AIRCRAFT FROM THE MANUFACTURER, THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED
UNDER FAR PART 91. RECIPIENT ACKNOWLEDGES THAT THE AIRCRAFT WILL BE MAINTAINED
AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER THIS
AGREEMENT.

 

(b)                                 RECIPIENT ACKNOWLEDGES THAT PROVIDER IS
RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT FOR FLIGHTS UNDER THIS
AGREEMENT. EACH OF PROVIDER AND RECIPIENT CERTIFIES THAT IT UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

(c)                                  RECIPIENT UNDERSTANDS THAT AN EXPLANATION
OF FACTORS BEARING ON OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION
REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT
OFFICE.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed as of the day and year first written above.

 

PROVIDER

RECIPIENT

 

 

Moelis & Company Group LP,

 

a Delaware limited partnership

 

By: Moelis & Company Group GP LLC

 

 

 

 

By:

/s/ Osamu Watanabe

 

By:

/s/ Kenneth D. Moelis

 

Osamu Watanabe

 

Kenneth D. Moelis

 

General Counsel

 

 

 

7

--------------------------------------------------------------------------------